Exhibit Press Release FOR IMMEDIATE RELEASE LABOPHARM TO HOST CONFERENCE CALL THURSDAY, AUGUST 12, 2:30 A.M. (ET)  Management to discuss second quarter 2010 financial results  LAVAL, Québec (July 29, 2010)  Labopharm Inc. (TSX: DDS; NASDAQ: DDSS) today announced that it will host a conference call on Thursday, August 12, 2010 at 8:30 a.m. (ET) to discuss its second quarter 2010 financial results. Labopharm will report its second quarter 2010 financial results via news release at approximately 7:00 a.m. (ET) the same day. To access the conference call by telephone, dial 647-427-7450 or 1 -888-231-8191 .
